1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   SHAJIA AYOBI,                                    )   Case No. 1:19-cv-00964-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DISCHARGING ORDER TO
13           v.                                       )   SHOW CAUSE

14                                                    )   [ECF No. 9]
     ROMERO,
                                                      )
15                  Defendant.                        )
                                                      )
16                                                    )

17           Plaintiff Shajia Ayobi is appearing pro se in this civil rights action pursuant to 42 U.S.C. §

18   1983.

19           On August 23, 2019, the Court found that service of the complaint was appropriate as to

20   Defendant Dr. Romero.

21           On September 3, 2019, the California Department of Corrections and Rehabilitation (CDCR)

22   filed a notice of intent to waive service. (ECF No. 8.) A waive by the Office of the Attorney General

23   was due thirty days thereafter. The Court did not receive a timely a waiver by the Office of the

24   Attorney General. Therefore, on October 7, 2019, the Court issued an order to show cause why

25   sanctions should not be imposed. (ECF No. 9.)

26           On October 23, 2019, Deputy Attorney General Matthew Roman filed a declaration in
27   response, along with a waiver of service by Defendant Romero. (ECF Nos. 10, 11.) Mr. Roman

28   declares that it was his underling that the Notice of Intent to Waive Service filed on September 3, 2019

                                                          1
1    constituted Defendant’s waiver of service in compliance with the Court’s August 23, 2019 order.

2    (Declaration of Matthew Roman ¶ 3, ECF No. 10.) Mr. Roman further declares that he is in the Tort

3    & condemnation Section and was not fully informed of the specifics of the e-service program. (Id. ¶

4    4.) Mr. Roman submits that he has met with the supervising attorneys to ensure compliance of all

5    future deadlines. (Id. ¶ 7.)

6             Good cause having been presented to the Court, it is HEREBY ORDERED that the order to

7    show cause issued on October 7, 2019, is DISCHARGED.

8
9    IT IS SO ORDERED.

10   Dated:     October 25, 2019
11                                                   UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
